Exhibit 99.1 PRESS RELEASE DOLLAR TREE REPORTS THIRD QUARTER COMPARABLE-STORE SALES INCREASE OF 1.9%;REAFFIRMS 3Q EARNINGS GUIDANCE CHESAPEAKE, Va. – November 8, 2007 – Dollar Tree Stores, Inc. (NASDAQ: DLTR), the nation’s largest $1.00 discount variety store chain, reported total sales for its fiscal third quarter of 2007 were $997.8 million, a 9.6% increase compared to $910.4 million in last year’s fiscal third quarter.Comparable-store sales for the quarter increased 1.9%. “Sales gains were driven by increases in store traffic andaverage ticket,”
